Slidell, J.,
disssenting. Under some of the decisions of our predecessors, cited by the counsel of Mrs. Tete, I have come to the conclusion, that the individuals who witnessed the acts of renunciation, were admissible to prove, that Mrs. Tele, did not sign before the notary and witnesses, but out of their presence, and that independent of the notary’s testimony, which in my view of the matter it is not necessary te determine, their testimony, which the district judge believed, is sufficient proof of the facts. But I must say, that I regret not being able to concur in the views of my brethren, as the ruling is more likely to conduce to the public good.